DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-6 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20190278554 A1) in view of Baldwin et al. (US 10432559 B2).
Regarding Claim 1, Gordon teaches a software development kit (SDK), comprising (Gordon Title: Augmented Reality Software Development Kit):
an application programming interface (API) to receive API calls from a third party application running on a portable device, the portable device including a camera (Gordon Abst: a plurality of pre-coded API sensor modules for obtaining information from the sensors coupled to a mobile device; [0018] a computer generated image over a live image of a real world location filtered through a computing device such as a camera on a smart phone, smart glasses);
SDK logic to receive and process commands Gordon [0008] The plurality of pre-coded API sensor modules may include a pre-coded API for receiving an initiation command; [0048] An SDK can be a collection of pre-coded modules that enable a developer to create custom applications and experiences for use with the location-based audio engine by third party programmers).
Gordon does not but Baldwin teaches an annotation system to perform image processing operations for the third party application on a feed from the camera based on image processing instructions and parameters received by the annotation system from the SDK logic (Baldwin col 5, ll1-5:The messaging server system 110 supports various services and operations that are provided to the messaging client application 106.  Such operations include transmitting data to, receiving data from, and processing data generated by the messaging client application 106. This data may include, message content, client device information, geolocation information, media annotation and overlays, message content persistence conditions, social network information, and live event information, as examples. Data exchanges within the messaging system 100 are invoked and controlled through functions available via user interfaces (UIs) of the messaging client application 106; [0068] [0068] A message duration parameter 324: parameter value indicating, in seconds, the amount of time for which content of the message (e.g., the message image payload 308, message video payload 312, message audio payload 316) is to be presented or made accessible to a user via the messaging client application 106. [0069] A message geolocation parameter 326: geolocation data (e.g., latitudinal and longitudinal coordinates) associated with the content payload of the message. Multiple message geolocation parameter 326 values may be included in the payload, each of these parameter values being associated with respect to content items). 
Baldwin disclosed systems and methods for receiving a request to display an avatar within a graphical user interface of a client device, thus, is an analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified Gordon to incorporate the teachings of Baldwin, and apply the messaging server system including requesting API parameters, as taught by Baldwin into the augmented reality software development kit.
Doing so would able balance resource distribution between the game application and avatar processing for the software development kit for image processing.

Regarding Claim 2, Gordon in view of Baldwin teaches the SDK of claim 1, and further teaches wherein the annotation system operates on the feed from the camera based on augmented reality content generator data (Gordon [0018] Augmented reality (AR) is a direct or indirect live experience of a physical environment whose elements are “augmented” by computer-generated perceptual information. Typically, augmented reality has been achieved by superimposing, for example, a computer generated image over a live image of a real world location filtered through a computing device such as a camera on a smart phone, smart glasses, etc).

Regarding Claim 3, Gordon in view of Baldwin teaches the SDK of claim 2, and further teaches wherein the augmented reality content generator data is received by the SDK logic from a server hosted by a provider of the SDK (Gordon [0025] portions of the control system (e.g., instructions) could also be stored in a remote location or in a distributed location, and could be fetched or otherwise obtained by the control circuit 30 (e.g., via any communications protocol described herein) for execution).

Regarding Claim 4, Gordon in view of Baldwin teaches the SDK of claim 3, and further teaches wherein the third party application receives third party data for processing from a server hosted by a developer or provider of the third party application (Gordon [0048] The SDK can enable programmers to access sensor data and use the sensor data to cause audio messages to be played (and potentially generated) in response to various combinations of sensor data).

Regarding Claim 5, Gordon in view of Baldwin teaches the SDK of claim 1, and further teaches wherein the SDK logic obtains the image processing instructions and parameters from a server hosted by a provider of the SDK (Gordon [0025] portions of the control system (e.g., instructions) could also be stored in a remote location or in a distributed location, and could be fetched or otherwise obtained by the control circuit 30 (e.g., via any communications protocol described herein) for execution).

Regarding Claim 6, Gordon in view of Baldwin teaches the SDK of claim 5, and further teaches wherein the image processing instructions and parameters are stored in local data storage on the portable device (Gordon [0008] the initiation command comprises at least one of a tactile actuation, gesture actuation or a voice command at the wearable audio device or another device, and wherein the selection command comprises at least one of a tactile actuation, gesture actuation, or voice command at the wearable audio device or the another device. At least one of the plurality of pre-coded API sensor modules may include a module for obtaining information from sensors external to the mobile device).

Regarding Claim 11, Gordon in view of Baldwin teaches a system comprising (Gordon Title: Augmented Reality Software Development Kit; [0007] Other embodiments of this aspect include corresponding computer systems, apparatus, and computer programs):
one or more processors of a machine; a camera; a display; and a memory storing instructions (Gordon [0072] Actions associated with implementing all or part of the functions can be performed by one or more programmable processors executing one or more computer programs to perform the functions of the calibration process; a processor will receive instructions and data from a read-only memory or a random access memory or both).
The metes and bounds of the rest of the limitations of the system claim substantially correspond to the claim as set forth in Claim 1; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claim 12, Gordon in view of Baldwin teaches the system of claim 11, and further teaches wherein the SDK further comprises a collection of augmented reality content generators including instructions and parameters to apply augmented reality experiences to an image or a video feed, the annotation system in use performing image processing operations based on user selection of a particular augmented reality content generator (Gordon [0018] Augmented reality (AR) is a direct or indirect live experience of a physical environment whose elements are “augmented” by computer-generated perceptual information. Typically, augmented reality has been achieved by superimposing, for example, a computer generated image over a live image of a real world location filtered through a computing device such as a camera on a smart phone, smart glasses, etc; [0061] In this manner, the programmer can enable the user to select between different audio samples. For example, the SDK may enable the programmer to create an application that determines sensor information in response to an action taken by a user). 

Regarding Claim 13, Gordon in view of Baldwin teaches the system of claim 12, and further teaches wherein the collection of augmented reality content generators is stored locally in the system memory (Gordon [0031] Audio library 300 can include any library associated with digital audio sources accessible via network interface 34 (FIG. 1) described herein, including locally stored, remotely stored or Internet-based audio libraries).

Regarding Claim 14, Gordon in view of Baldwin teaches the system of claim 12, and further teaches wherein augmented reality content generators are downloaded from a server hosted by a provider of the SDK (Gordon [0031] Audio library 300 can include any library associated with digital audio sources accessible via network interface 34 (FIG. 1) described herein, including locally stored, remotely stored or Internet-based audio libraries).

Regarding Claim 15, Gordon in view of Baldwin teaches the system of claim 14, and further teaches wherein the third party software application receives third party data for processing from a server hosted by a developer or provider of the third party software application (Gordon [0048] The SDK can enable programmers to access sensor data and use the sensor data to cause audio messages to be played (and potentially generated) in response to various combinations of sensor data).

Regarding Claim 16, Gordon in view of Baldwin teaches the system of claim 14, and further teaches wherein the downloadable augmented reality content generators are grouped according to an identity of a provider of the third party software application (Baldwin col6, ll21-29: The database 120 includes message data stored within a message table 314. The entity table 302 stores entity data, including an entity graph 304. Entities for which records are maintained within the entity table 302 may include individuals, corporate entities, organizations, objects, places, events etc. Regardless of type, any entity regarding which the messaging server system 108 stores data may be a recognized entity. Each entity is provided with a unique identifier, as well as an entity type identifier). The same motivation as claim 1 applies here.

Regarding Claim 17, Gordon in view of Baldwin teaches the system of claim 16, and further teaches wherein the parameters of the augmented reality content generators include geographic and time limitations (Gordon [0008] The software tool may enable receiving data indicating the wearable audio device is proximate a geographic location associated with a localized audio message; [0040] In one example, under the above-described paradigm of sensing and processing IMU data, a developer can configure an application to request motion-based input from a user within a specified time).

Regarding Claim 18, Gordon in view of Baldwin teaches the system of claim 16, and further teaches wherein the SDK is integrated into the third party software application (Gordon [0048] The SDK can enable programmers to access sensor data and use the sensor data to cause audio messages to be played (and potentially generated) in response to various combinations of sensor data).

Regarding Claim 19, Gordon in view of Baldwin teaches the system of claim 16, and further teaches wherein the annotation system processes the feed from the camera based on a configuration of the system, specified object tracking models, user input, and positional sensor data (Gordon [0018] a computer generated image over a live image of a real world location filtered through a computing device such as a camera on a smart phone, smart glasses; [0034] As shown in FIG. 2, sensor system 36 can include one or more of the following sensors 350: a position tracking system 352; an accelerometer/gyroscope 354; a microphone (e.g., including one or more microphones) 356 (which may include or work in concert with microphones 18 and/or 24); and a wireless transceiver 358; Baldwin [0037] The box art is artistically connected to the gaming application and is created with art by the creator of the gaming application. Once the user selects the visual representation or instructs the messaging client application 104 through a GUI of the messaging client application 106 to launch the game (as discussed below), the messaging client application 106 obtains the HTML5 file and initiates all the resources necessary to launch the game). The same motivation as claim 1 applies here.


Allowable Subject Matter
1.	Claim(s) 7-10 and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	The following is a statement of reasons for the indication of allowable subject matter: 

Regarding Claim 7, Gordon in view of Baldwin teaches the SDK of claim 5 but in the context of claim 1 and 5 as a whole, the prior art does not teach “wherein the SDK logic obtains the image processing instructions and parameters from a server hosted by the provider of the SDK if the SDK is unable to retrieve the image processing instructions and parameters from local data storage in the portable device.” Therefore, claim 7 in the context of claims 1 and 5 as a whole is allowable.


Regarding Claim 8, Gordon in view of Baldwin teaches the SDK of claim 1 but in the context of claim 1 as a whole, the prior art does not teach “wherein the image processing operations corresponding to image processing operations available on a messaging application, the image processing operations being available via the SDK without launching the messaging application.” Therefore, claim 8 in the context of claim 1 as a whole is allowable.

Regarding Claim 9, Gordon in view of Baldwin teaches the SDK of claim 3, but in the context of claim 1 and 3 as a whole, the prior art does not teach “wherein the image processing operations correspond to image processing operations available on a messaging application, the image processing operations being available via the SDK without launching the messaging.” Therefore, claim 9 in the context of claims 1 and 3 as a whole is allowable.

Regarding Claim 10, Gordon in view of Baldwin teaches the SDK of claim 1 but in the context of claim 1 as a whole, the prior art does not teach “wherein the image processing operations corresponding to image processing operations available on a messaging application, the third party application being configured to perform the image processing operations independently of the messaging application.” Therefore, claim 10 in the context of claim 1 as a whole is allowable.

Regarding Claim 20, Gordon in view of Baldwin teaches the system of claim 11, but in the context of claim 11 as a whole, the prior art does not teach “wherein the image processing operations corresponding to image processing operations available on a messaging application, the image processing operations being available via the SDK without launching the messaging application.” Therefore, claim 20 in the context of claim 11 as a whole is allowable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA (Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611